DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 27 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27, the term “cracks” lack proper antecedent basis.
	Claim 33, the term “the step of immersing” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 13, 22-25, 28, 30, 34, and 39 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Shank et al., US 20060117862
	Regarding claims 1 and 30, Shank et al., discloses an anti-entrapment system with features of the claimed invention including an elastic carrier (element 22), arranged to extend when subjected to an external mechanical load (in direction of its axis), a sensing sheath (such as element 24) arranged at least partially around and along the elastic carrier (see figure 2), wherein the sensing sheath is conductor and thus is an electrically resistive element and its electrical resistance changes upon a changes of a dimension of the elastic carrier.  
	Regarding claim 2, a change of the electrical resistance represents a mechanical strain subjected by the electromechanical sensor.  
	Regarding claim 3, the elastic carrier includes an elongated shape.  
	Regarding claim 4, the elastic carrier includes one or more yarns or filaments (see, for example, figures 24, 34).  
	Regarding claim 5, the elastic carrier can retract upon a release of an external force, due to its elasticity.   
	Regarding claim 6, the elastic carrier includes a first polymer (such element 26, in figure 2).  
	Regarding claim 7, Shank et al., suggests the use of polyurethane for the elastic carrier (see paragraph 0196).  
Regarding claim 13, there is at least one intermediate layers (such as element 26, figure 2), disposed between the elastic carrier (element 22) and the sensing sheath (element 24).  
	Regarding claim 22, there is an encapsulation (such as element 28, figure 2), arranged to protect the elastic carrier and the sensing sheath .  
	Regarding claims 23-34, the encapsulation is substantially waterproof (see paragraph 0103 about element 28).  
	Regarding claim 25, the encapsulation includes a second polymer (see figure 30).  
	Regarding claim 28, the encapsulation is arranged to facilitate a retraction of the elastic carrier upon a release of an external  mechanical load.  
	Regarding claim 34, there is an intermediate layers between the elastic carrier and the sensing sheath.  
	Regarding claim 39, there are the steps of encapsulating the sensing sheath and the elastic carrier by coating an encapsulation on a surface of the sensing sheath.  

Regarding claim 1, WO 2012/126960 A1 discloses a sensor fiber arrangement teaching an elastic carrier (element 2), arranged to extend when 5subjected to an external mechanical load, a sensing sheath (element 3), arranged at least partially around and along the elastic carrier; wherein the sensing sheath includes an electrically resistive element having a first electrical 10resistance operable to change upon a change of a dimension of the elastic carrier (see the abstract).
	Features of claims 1-8, can be clearly revealed from the figures and the abstract. 

Regarding claim 1, Conner US publication 20180303383discloses a Wearable Deformable Conductive Sensors with features of claimed invention including an elastic carrier arranged to extend when 5subjected to an external mechanical load (element 801, figure 9), a sensing sheath (related to element 802), with an electrically resistive element arranged around the elastic carrier (see paragraph 0366)
	Regarding claims 11-12, the electrically resistive element 30includes graphene (see paragraph 0187).
	Regarding claims 13-16, Conner show multiplicity of related layers (see figures 25, 27).

Claims  9-10, 17-21, 26-27, 29-32, 35-38, 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, July 27, 2022